Dismissed and Opinion filed December 5, 2002








Dismissed and Opinion filed December 5, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-02-01205-CR;
         
14-02-01206-CR;
        
14-02-01207-CR
____________
 
KENNETH WAYNE GORDON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 230th District Court
Harris
County, Texas
Trial
Court Cause Nos. 912,469; 912,468 & 912,467
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the offenses
of assault, possession of a firearm, and aggravated assault.  Appellant was sentenced on September 6, 2002,
to eight years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  Untimely motions for new trial were filed on
November 11, 2002.  Appellant=s notices of appeal were also filed
on November 11, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a timely motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed December 5, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).